Detailed Action1
Election/Restriction
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-8 in the reply filed on November 29, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 8 is objected to because of an informalities.  Claim 8 recites after the pressure in the copper tube reach the set range.  Grammatically, the claim should recite ‘reaches.’  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contains the following 112 issues.  First, claim 1 recites stamping bumps on each of the fins.  It is unclear if the plurality of the word bumps is defining that multiple bumps must be formed on each individual fin, or if a single bump on each of the multiple fins meets the claim.
Second, claim 1 recites aligning and successively stacking the multiple fins.  The phrase multiple fins lacks antecedent basis.  It is unclear if the multiple fins must be all of the fins from step A or merely some subset.
Third, claim 1 recites detachable backing plates provided between two adjacent fins.  It is unclear what element constitutes a backing plate.  Specifically, it is unclear if a single backing plate in claim 1 corresponds to element (200) from figure 3 of the instant application or to either of elements (220) and (230).  Claim 2 explicitly recites that each backing plate comprises two sub-plates.  This would imply and almost require that the backing plate of claim 1 be element (200).  But there is only one of these backing plates between two fins.  Yet claim 1 refers to backing plates in the plural.  Also, backing plate (200) does not actually have an end that can be adjacent a bump, only the sub-plates do (plate 200 does have a ‘face’ that can be adjacent).  Thus, claim 1 creates confusion.  For purposes of examination, claim 1 is being examined as if the backing plates are elements (220) and (230).  The addition of these features in claim 2 is therefore being ignored.
Third, the phrase making one ends of the backing plates is grammatically unclear and should be clarified, as should the phrase and the other ends of the backing plates abut against ends of the fins away from the bumps.
Finally, since claim 1 will likely need to be heavily amended, examiner also suggests clarifying what the step of selecting a corresponding number of fins in a manner according to the size of the evaporator actually means.  While this term is not per se indefinite, it is unclear.  Examiner interprets the feature to recite that for a given desired spacing of fins, and a known size of evaporator, a specific number of fins are selected.  But this process should be clarified.
Claim 6 recites the fastening screws.  There is no antecedent basis for this term.
Claims 2-5 and 7-8 are rejected based on their dependence.


Claim Interpretation
Claim 4 recites large-diameter and small-diameter groove[s].  Although relative terms like large and small are presumptively indefinite, in this case the terms are interpreted as being relate to each other.  This the term larger-diameter groove is interpreted as larger than the small-diameter groove.  

Relevant Prior Art
The following references were discovered during the prior art search and are relevant to one of more claim features.  U.S. 2013/0306295 to Pierce; U.S. 2014/0020880 to Fanberg; U.S. 2020/0232721 to He; U.S. 2021/0389058 to Iwasaki.  This does not constitute an exhaustive list.  

Allowable Subject Matter
Claim 1-8 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A full discussion of the reasons for allowability will be withheld, however, pending resolution of the 112 issues to ensure the final record is clear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.